DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, including claims 1-14, in the reply filed on 06/25/2021 is acknowledged. Because applicant did not distinctly and specifically point out supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/11/2018, 11/01/2019, 02/10/2020, and 09/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a groove extending in the axial direction in a proximal end of the core material” in claims 4 and 9 must be shown or the feature(s) canceled from the claims.  No new matter should be entered.


Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 13: “a signal wire which is extended from the measurement element” is grammatically awkward and should be “a signal wire which extends from the measurement element”.  
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“measurement element” in claim 1 because it recites the generic placeholder “element” coupled to the functional language “measurement” and “measuring a physical quality of blood” without reciting sufficient structure to perform the recited function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a distal end” in line 9. It is unclear what element the distal end is in reference to. Is it a distal end of the core material recited in line 8 or a distal end of the internal space of the tip guide portion recited in line 9? For the purposes of examination, the claim will be interpreted such that the distal end of the core material extends to an internal space of the tip guide portion. 
Claim 1 recites “measuring a physical quantity of blood” in line 12, which is a method step. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, because it creates confusion as to when direct infringement occurs. (MPEP 2173.05(p) citing In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 97 USPQ2d 1737 (Fed. Cir. 2011)). For the purposes of examination, the recitation will be interpreted to read “configured to measure a physical quantity of blood”. 
Claim 1 recites “a signal wire which is extended from the measurement element to be inserted into and passed through an internal space of the shaft through the passage” in lines 13-14. It is unclear whether the measurement element or the signal wire is “to be inserted into and passed through an internal space of the shaft through the passage”. For the purposes of examination, the recitation in lines 13-14 will be interpreted to read “a signal wire which extends from the measurement element and is 
Claims 2-14 are rejected by virtue of their dependence from claim 1. 
Claim 4 recites “the axial direction” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “an axial direction”. 
Claim 6 recites “the proximal end of the core material” in line 3. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “a proximal end of the core material”.
Claims 8 and 9 are rejected by virtue of their dependence from claim 6.
Claim 8 recites “the axial direction” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “an axial direction”. 
Claim 8 recites “the support portion” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, claim 8 will be interpreted to be dependent upon claim 7 which recites a support portion. 
Claim 9 recites “the axial direction” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “an axial direction”.
Claim 10 recites “the proximal end” in line 4. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “a proximal end”.
Claim 12 recites “a distal end” in line 5. It is unclear what element the distal end is in reference to.
Claim 12 recites “a wire” in line 4. Claim 1 also recites “a signal wire” in line 13. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear (e.g., when multiple elements have similar or the same labels, clear distinct identifiers such as “first” and “second” should be used to clearly differentiate the elements). For the purposes of examination, the recitation in claim 12 will be interpreted to be “a second wire”. 
Claim 13 recites “blood” in line 3. Claim 1 also recites “blood” in line 12. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 13 will be interpreted to be “the blood”.
Claim 14 recites “blood” in line 3. Claim 1 also recites “blood” in line 12. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in claim 14 will be interpreted to be “the blood”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0141854 A1 (Eberle).
To the extent that it can be argued that all features taught by Eberle are not provided in a single embodiment, Eberle discloses a variety of alternative and additional embodiments that are provided in a variety of combinations so that the benefits of these various features can be utilized. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the various features in the alternative and additional embodiments so as to derive the benefits of these features, as suggested by Eberle.
With regard to claim 1, Eberle discloses a blood measurement device (Fig. 29A and ¶ [0345] disclose a proximal region of a guidewire assembly 2900 with an optical fiber 2402; ¶¶ [0327]-[0328] discloses that the optical fiber 2042 is coupled to a concentric pressure sensor assembly 2400 which is used for in vivo intravascular human blood pressure sensing) comprising: a tubular shaft having flexibility (¶ [0345] discloses a proximal portion including a connector housing 2908 carrying a proximal ferrule 2910, a split sleeve ferrule guide 2912, a distal receptacle guide 2914; ¶ [0346] discloses that the split sleeve ferrule guide 2912 is sized such that the split opens slightly as the ferrule 2906 is inserted into the split sleeve ferrule guide 2912, thereby indicating that the split sleeve ferrule guide has a flexibility); a tubular connection portion positioned coaxially with a distal end of the shaft (¶ [0345] discloses a distal portion including a metal tube 2904 attached to both a proximal region of the guidewire assembly 2900 and a distal ferrule 2906) and having an inner diameter larger than an inner diameter of the shaft (Fig. 29A depicts the inner diameter of the metal tube 2904 being larger than an inner diameter of the proximal ferrule 2910); a passage communicating an inside and an outside of the connection portion (Fig. 29A and ¶ [0345] depicts the guidewire assembly 2900 including a helically wound optical fiber 2402 located in a helical groove 2712 along the guidewire body, wherein the helical groove is being interpreted to be the passage because it communicates the optical fiber 2402 between an inside and an outside of the metal tube 2904; see the annotated and enlarged Fig. 29A below with regards to the extension of the groove into the metal tube 2904; also see ¶ [0338] which discloses that groove 2712 can extend along all of the length of the guidewire assembly, and that a tapered down portion can have grooves); a tubular tip guide portion having flexibility coaxially connected to a distal end of the connection portion (Fig. 25 and ¶ [0334] disclose the pressure sensor assembly 2400 included in a guidewire assembly 2500 and located between a proximal spring coil region 2504 and a distal spring coil region 2506 that terminates at a rounded and atraumatic tip, wherein the core guidewire 2502 is depicted to run through the tip portion; Fig. 29A depicts the proximal end of the core guidewire portion coaxially connected to a distal end of the metal tube 2904; Fig. 22 depicts the spring portions being a tubular tip guide portion); a core material having flexibility fitted into the connection portion (Fig. 29A depicts the guidewire core being fitted into the metal tube 2904; ¶¶ [0271]-[0273] discloses the material of the guidewire core having flexibility) and extending to a distal end in an internal space of the tip guide portion to be connected to the tip guide portion (Fig. 25 and ¶ [0334] depicts the core wire extending to the through the distal spring coil region 2506 and being connected to it via connector block 2508); a measurement element positioned in the internal space of the tip guide portion and measuring a physical quantity of blood (Fig. 25 depicts 2400 being located in the spring portions; ¶¶ [0327]-[0328] disclose the pressure sensor assembly 2400 measuring pressure variations in a percutaneous in vivo intravascular human blood pressure sensing application); and a signal wire which is extended from the measurement element to be inserted into and passed through an internal space of the shaft through the passage (Fig. 25 depicts optical fiber 2402 extending from 2400; Fig. 29A depicts the optical fiber 2402 passing through the groove 2712, the metal tube 2904, and an in an internal space of elements 2908, 2914, 2912).

    PNG
    media_image1.png
    466
    600
    media_image1.png
    Greyscale

Annotated and enlarged Fig. 29A of Eberle

With regards to claim 2, the above combination teaches or suggests the connection portion is integrally formed in the distal end of the shaft (Fig. 29A and ¶ [0345] depicts the integral formation of the proximal end connector 2902 when the tube 2904 is located within the distal end of the proximal portion which includes the elements 2908, 2910, 2912, 2914).

With regards to claim 3, the above combination is silent with regards to whether the passage is a slit extending in an axial direction in the connection portion.
In a related embodiment, Eberle depicts a proximal end connector being formed of a tubular member 5800 which defines a slot 5805 that can accommodate the optical fiber 2402 over the transition of the groove 2712 along the outer diameter of the core wire 5802 without the addition of a groove along the tapered section of the proximal core wire 5802 (Figs. 58A-58B and ¶ [0484]). Such a disclosure indicates that either a slot 5805 over the tapered section of the proximal core wire or a groove could be used to facilitate the transition of the optical fiber 2402 into the tube. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the transition of the optical fiber 2402 into the metal tube 2904 via the groove 2712 as depicted in Fig. 29A of Eberle with a transition via a slot in the outer tubular member as taught by Figs. 58A-58B and ¶ [0484] of Eberle because it would have been the simple substitution of one known equivalent element for another to obtain predictable results. 

With regards to claim 4, the above combination teaches or suggests the passage is a groove extending in the axial direction in a proximal end of the core material (Fig. 29A depicts the groove 2712 providing the passage of the fiber 2402 into the tube 2904; see the annotated Fig. 29A above with regards to the extension of the groove into the metal tube 2904; also see ¶ [0338] which discloses that groove 2712 can extend along all of the length of the guidewire assembly, and that a tapered down portion can have grooves). 

With regards to claim 5, the above combination teaches or suggests an outer diameter of the connection portion is smaller than an outer diameter of a proximal end of the shaft (Fig. 29A depicts the outer diameter of the tube 2904 being smaller than an outer diameter of 2908), and a tubular cover member fitted onto the connection portion is further provided (Fig. 29A depicts 2914, 2912 being fitted onto the tube 2904).

With regards to claim 6, the above combination is silent with regards to whether the proximal end of the core material is positioned between a proximal end and a distal end of the passage.
In a related embodiment, Eberle depicts a proximal end connector being formed of a tubular member 5800 which defines a slot 5805 that can accommodate the optical fiber 2402 over the transition of the groove 2712 along the outer diameter of the core wire 5802 without the addition of a groove along the tapered section of the proximal core wire 5802 (Figs. 58A-58B and ¶ [0484]). Such a disclosure indicates that either a slot 5805 over the tapered section of the proximal core wire or a groove could be used to facilitate the transition of the optical fiber 2402 into the tube. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the transition of the optical fiber 2402 into the metal tube 2904 via the groove 2712 as depicted in Fig. 29A of Eberle with a transition via a slot in the outer tubular member as taught by Figs. 58A-58B and ¶ [0484] of Eberle because it would have been the simple substitution of one known equivalent element for another to obtain predictable results. The above combination teaches or suggests that the proximal end of the core guidewire of Fig. 29A is located between a proximal end and a distal end of the slot. The Examiner notes that the slot would have to extend proximally beyond a proximal end of the core guidewire in order to facilitate the insertion of the fiber into the interior of the tube. 



With regards to claim 7, the above combination teaches or suggests that the connection portion has tubular body portion coaxially connected to the distal end of the shaft (Fig. 29A depicts the metal tube 2904 coaxially connected to a distal ferrule 2906, wherein the distal ferrule is being interpreted to be a distal end of the shaft). The above combination is silent with regards to whether the connection portion has: a tubular support portion which is positioned in a distal end in the body portion and into which the core material is fitted.
In a related embodiment, Eberle discloses an embodiment of the proximal region of the guidewire assembly with an outer tube 2904 placed around a tubular member 5800 (Figs. 58A-58B and ¶ [0484]), wherein the tubular member 5800 is a support member disposed in a distal end of tube 2904 and contains a distal end of the core wire 5802 (Figs. 58A-58B and ¶ [0484]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the connection of the core wire to the metal tube of Fig. 29A with the connection of the core wire to the tubular member 5800 and tube 2904 of Fig. 58A-58B because it would have been the simple substation of one known equivalent element for another to obtain predictable results. 

With regards to claim 8, the above combination teaches or suggests that the passage is a slit extending in the axial direction in the support portion (Fig. 58A depicts the passage being via a slot 5805). 

With regards to claim 9, the above combination teaches or suggests that the passage is a groove extending in the axial direction in the proximal end of the core material. (Fig. 58A depicts the passage being via a taper of the wire 5802 to allow the optical fiber 2402 to be routed from the groove 2712; the Examiner notes that the taper and groove 2712 are connected).

With regards to claim 10, the above combination teaches or suggests a proximal end of the support portion is positioned between a proximal end and the distal end of the body portion (Fig. 58B depicts the outer metal tube 2904 being placed around the tubular member 5800 and having a proximal end that extends beyond a proximal end of the tubular member 5800).

With regards to claim 11, the above combination teaches or suggests an inner diameter of the internal space of the shaft is smaller than an outer diameter of the proximal end of the core material (Fig. 29A depicts an inner diameter of the internal space of the proximal ferrule 2910 being smaller than an outer diameter of the proximal end of the core guidewire).

With regards to claim 12, the above combination teaches or suggests the tip guide portion (Fig. 25) has: a coil body in which a wire is wound in a spiral shape (Fig. 25 depicts spring coil region 2506); and a tip member positioned in a distal end (Fig. 25 depicts connector block 2508), and the core material is connected to the tip member (Fig. 25 depicts the core wire 2502 connected to connector block 2508 via a touching arrangement). 

With regards to claim 13, the above combination teaches or suggests the measurement element measures a pressure of blood (¶ [0328] discloses measuring  pressure variations that can be present in a percutaneous in vivo intravascular human blood pressure sensing application). 

With regards to claim 14, the above combination teaches or suggests the measurement element measures a pressure of blood (¶ [0328] discloses measuring  pressure variations that can be present in a percutaneous in vivo intravascular human blood pressure sensing application). 
The above combination is silent with regards to whether the measurement element can measure a flow velocity of blood. 
Eberle further describes the guidewire for highly miniaturized pressure sensing capability can incorporate IVUS sensors for blood velocity measurements (¶ [0090]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the guidewire of Eberle to incorporate an IVUS sensor for blood velocity measurement. The motivation would have been to provide a more complete diagnostic analysis of the patient. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C.K./           Examiner, Art Unit 3791

/MATTHEW KREMER/           Primary Examiner, Art Unit 3791